Exhibit 10.1


TERM LOAN AND SECURITY AGREEMENT
 
THIS TERM LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of July 10,
2014, is made by and among AEROGROW INTERNATIONAL, INC., a Nevada corporation
(the “Borrower”), and SMG GROWING MEDIA, INC., an Ohio corporation (the,
“Lender”).
 
RECITALS
 
WHEREAS, the Borrower has requested that the Lender make a term loan to the
Borrower in multiple advances not to exceed $4,500,000 in the aggregate (the
“Term Loan”) to be used to fund the acquisition of inventory by the Borrower;
and
 
WHEREAS, the Lender is willing to extend the Term Loan on the terms and subject
to the conditions set forth herein.
 
NOW THEREFORE, in consideration of the mutual promises set forth herein and for
other valuable consideration, the parties agree as follows:
 
1.           Defined Terms.  Capitalized terms used herein shall have the
meanings set forth below.  Unless otherwise defined herein, terms used herein
that are defined in Article 9 of the Uniform Commercial Code, from time to time
in effect in the State of Ohio (the “UCC”), shall have the meanings given in the
UCC.
 
“Borrowing Date” shall have the meaning set forth in Section 2(a) of this
Agreement.
 
“Borrowing Notice” shall have the meaning set forth in Section 2(b) of this
Agreement.
 
“Business Day” means any day other than a Saturday or Sunday or a day when
commercial banks are required or permitted by law to close in New York, New
York.
 
“Business Plan” shall have the meaning set forth in Section 8(c).
 
“Closing Date” means July 10, 2014.
 
“Collateral” means all of the Borrower’s right, title and interest in the
following property, whether now owned or hereafter acquired by the Borrower, and
wherever located: (i) all Inventory of the Borrower, (ii) all Receivables of the
Borrower and (ii) all products and Proceeds of the foregoing, including without
limitation all distributions, dividends, cash, rights, instruments and other
property and proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the foregoing.
 
“Collateral Access Agreement” means that certain landlord’s waiver and consent
by and among the Borrower, the Lender and the landlord of such leased property
where the Borrower’s Inventory is stored.
 
“Common Stock” shall have the meaning set forth in Section 4(a).
 
“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.
 
 
 

--------------------------------------------------------------------------------

 
 
“Designated Funding Account” means account #2032347 at First Western Trust Bank
(or such other account designated by the Borrower to the Lender in writing) into
which the Term Loan will be funded on each Borrowing Date.
 
“Event of Default” shall have the meaning set forth in Section 13 of this
Agreement.
 
“Interest Payment Trigger Date” means the earlier of (i) the Maturity Date and
(ii) the date of prepayment in full of the Term Loan following the September 1,
2014 Term Loan Advance.
 
“Interest Rate” shall have the meaning set forth in Section 4 of this Agreement.
 
“Lien” means any mortgage or deed of trust, pledge, hypothecation, assignment,
deposit arrangement, lien, charge, claim, security interest, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any title retention
agreement or financing lease having substantially the same economic effect as
any of the foregoing, and the filing of, or agreement to give, any financing
statement perfecting a security interest under the Uniform Commercial Code or
comparable law of any jurisdiction).
 
“Loan Documents” means this Agreement, the Collateral Access Agreement and all
other agreements, instruments, documents and certificates executed and delivered
to, or in favor of, the Lender and including all other powers of attorney,
consents, assignments and contracts whether heretofore, now or hereafter
executed by or on behalf of the Borrower and delivered to the Lender in
connection with this Agreement or the transactions contemplated thereby.  Any
reference in this Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.
 
“Material Adverse Effect” means (i) a material adverse effect on the business,
operations, results of operations, assets, liabilities or financial condition of
the Borrower, (ii) the material impairment of the ability of the Borrower to
perform its material obligations under the Loan Documents or (iii) a material
adverse effect on the rights and remedies of the Lender under the Loan
Documents.
 
“Maturity Date” means February 15, 2015.
 
“Maximum Amount” shall have the meaning set forth in Section 2(a) of this
Agreement.
 
“Person” means and includes any natural person, corporation, limited
partnership, general partnership, limited liability company, joint venture,
joint stock company, association, company, trust, bank, trust company, land
trust, insurance trust or other organization, whether or not legal entities, and
governments and agencies and political subdivisions thereof.
 
“Receivable” means any Account and any other right to payment for goods sold or
leased or for services rendered, whether or not such right is evidenced by an
Instrument or Chattel Paper and whether or not it has been earned by
performance.
 
“Responsible Officer” means the Chief Executive Officer or the Vice President –
Accounting and Finance of the Borrower.
 
“Secured Obligations” shall have the meaning set forth in Section 7 of this
Agreement.
 
“Series B Preferred Conversion Price” shall have the meaning ascribed to such
term in the Certificate of Designations of Series B Convertible Preferred Stock
of AeroGrow International, Inc.
 
 
2

--------------------------------------------------------------------------------

 
 
“Term Loan” shall have the meaning set forth in the Recitals of this Agreement.
 
2.           Term Loan.
 
(a)           Upon the terms and subject to the conditions of this Agreement,
the Lender shall make the Term Loan to the Borrower in multiple term loan
advances (each, a “Term Loan Advance”) on the dates (each a “Borrowing Date”)
and in the amounts set forth below:
 
Term Loan Advance
Borrowing Date
 
Term Loan Advance
Amount
 
Within two Business Days after receipt by the Lender of the initial Borrowing
Notice
  $ 1,000,000  
August 1, 2014
  $ 1,500,000  
September 1, 2014
  $ 2,000,000  



The sum of the principal amount of all Term Loan Advances will not exceed
$4,500,000 (the “Maximum Amount”).  The Lender may endorse and attach a schedule
to reflect borrowings evidenced by this Agreement and all payments and
prepayments thereon; provided, that any failure to endorse such information
shall not affect the obligation of the Borrower to pay amounts evidenced hereby.
 
(b)           The Borrower shall give the Lender prior written notice
substantially in the form of Exhibit A attached hereto (a “Borrowing Notice”),
of each request for a Term Loan Advance.  Such notice must be received by the
Lender not later than 12:00 p.m. Central Time two Business Days preceding the
day on which the Term Loan Advance is requested to be made.  Each Borrowing
Notice shall be signed by a Responsible Officer of the Borrower and certify that
(i) the representations and warranties contained in this Agreement are correct
in all material respects on and as of such date, before and after giving effect
to the proposed Term Loan Advance as though made on and as of such date, (ii)
the proceeds of the Term Loan Advance will be used solely for the purposes
described in Section 3 below and (iii) all other conditions to the making of a
Term Loan Advance set forth in Section 9 below have been satisfied.  On the
Borrowing Date, the Lender shall make the requested Term Loan Advance by payment
of immediately available funds to the Designated Funding Account.
 
3.           Use of Proceeds.  The proceeds of the Term Loan made by the Lender
to the Borrower hereunder shall be used solely to fund the acquisition of
Inventory by the Borrower.
 
4.           Interest Rate and Interest Payments.
 
(a)           The unpaid principal balance of the Term Loan through and
including the Interest Payment Trigger Date shall bear interest at a rate equal
to 10% per annum (the “Interest Rate”).  All accrued and unpaid interest on the
Term Loan shall be due and payable within thirty (30) days after the Interest
Payment Trigger Date (the “Interest Payment Date”), and shall be payable in
shares of the Borrower’s common stock, par value $0.001 per share (“Common
Stock”), valued at a price per share equal to the Series B Preferred Conversion
Price on the Business Day immediately prior to the Interest Payment Trigger
Date.  No fractional shares of Common Stock shall be issued in connection with
making an interest payment on the Interest Payment Date.  In lieu of any
fractional shares to which the Lender would otherwise be entitled, the Borrower
shall pay such remainder of the interest payment in cash on the Interest Payment
Date.  In the event that the Borrower is restricted by contract or law from
paying accrued and unpaid interest in shares of Common Stock on the Interest
Payment Date, then such accrued and unpaid interest shall be payable in cash on
the Interest Payment Date.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           After the occurrence and during the continuation of an Event of
Default, interest shall accrue on all amounts due hereunder at a rate of 10% per
annum above the Interest Rate, and shall be payable in Common Stock valued in
accordance with Section 4(a) above.
 
5.           Maturity Date and Optional Prepayments.
 
(a)           The Borrower shall repay the entire principal amount of the Term
Loan in cash on the Maturity Date.  The Borrower shall pay all accrued and
unpaid interest in accordance with Section 4(a) above.
 
(b)           The Term Loan may be prepaid from time to time, in whole or in
part, in an amount greater than or equal to $25,000, without penalty or premium,
which prepayments shall be applied in accordance with Section 6 of this
Agreement.  Accrued interest on the amount prepaid shall be payable in
accordance with Section 4(a) above.  Amounts repaid or prepaid in respect of the
Term Loan may not be reborrowed.
 
(c)           Except as set forth in Section 4(a) above, all payments under this
Agreement shall be made in lawful money of the United States of America and in
immediately available funds to the Lender.  Whenever any payments to be made
hereunder (including principal and interest) shall be stated to be due on a day
on which Lender’s office is not open for business, that payment will be due on
the next following Business Day, and any extension of time shall in each case be
included in the computation of interest payable on this Agreement.
 
6.           Application of Cash Payments.  Cash payments made by the Borrower
pursuant to the terms of this Agreement shall be applied as follows: first, to
any unpaid accrued collection costs and expenses incurred pursuant to Section 18
of this Agreement or any other provision of any Loan Document; second, pro rata
to any unpaid accrued interest on the Term Loan that is payable in cash; and
third, pro rata to the principal balance of the Term Loan in the inverse order
of maturity.  Amounts repaid or prepaid in respect of the Term Loan may not be
reborrowed.
 
7.           Security Agreement.
 
(a)           The Borrower hereby grants to the Lender a continuing,
first-priority lien on and security interest in the Collateral, to secure the
payment in full of the Term Loan and all other obligations of Borrower under
this Agreement and any other Loan Document, including any extensions,
modifications or renewals hereof (the “Secured Obligations”).  In addition to
any remedies specified herein, the Lender shall have all of the rights and
remedies of a secured party under the UCC upon an Event of Default.
 
(b)           The Borrower shall execute, deliver and file, or cause to be
executed, delivered and filed, all documents, instruments and notices, in form
and substance reasonably satisfactory to the Lender, that are necessary, in the
opinion of the Lender, to perfect, maintain, and receive the full benefit of the
Lender’s security interest in the Collateral, at such time or times as the
Lender shall reasonably request, including, without limitation, filing of all
financing statements and continuation statements, providing all notices and
placing and maintaining signs.  The Borrower hereby authorizes the Lender to
file financing statements (and all amendments thereto and continuations thereof)
on its behalf.
 
 
4

--------------------------------------------------------------------------------

 
 
(c)           All Collateral consisting of Inventory (whether now owned or
hereafter acquired) is (or will be) located at the locations specified on
Schedule 7.  The Collateral is of good and merchantable quality, free from any
material defects.  None of the Inventory is subject to any licensing, patent,
trademark, trade name or copyright with any Person that restricts the Borrower’s
ability to manufacture and/or sell such Inventory.  The completion of the
manufacturing process of such Inventory by a Person other than the Borrower
would be permitted under any contract to which the Borrower is a party or to
which the Inventory is subject.
 
(d)           The Borrower shall maintain full, accurate and complete records of
its Inventory describing the kind, type and quantity of such Inventory,
withdrawals therefrom and additions thereto.
 
(e)           In its sole discretion, the Lender may take, or at the request of
the Lender, the Borrower will take, a physical verification of the Collateral as
often as reasonably desired by the Lender and, in the case of the Borrower
conducting the physical verification, a copy of such physical verification shall
be promptly thereafter submitted to the Lender.  If so requested by the Lender,
the Borrower shall execute and deliver to the Lender a confirmatory written
instrument, in form and substance satisfactory to the Lender, listing all its
Inventory, but any failure to execute or deliver the same shall not limit or
otherwise affect the Lender's security interest in and to such Inventory.  The
Borrower shall deliver to the Lender a monthly report of its Inventory, based
upon its perpetual inventory, which shall describe such Inventory by category,
item (in reasonable detail) and location and report the then appraised value of
such Inventory and its location.
 
(f)           Upon the indefeasible payment in full of all Secured Obligations
(other than contingent indemnification obligations) owing to the Lender under
this Agreement or the other Loan Documents, the Lender will at the Borrower’s
sole cost and expense, and without representation, warranty or recourse,
express, statutory or implied, promptly deliver to the Borrower for filing, or
authorize the Borrower to prepare and file, termination statements and releases
of the Collateral.
 
8.           Conditions to Closing.  This Agreement and the obligations of the
Lender under this Agreement shall be subject to prior or concurrent satisfaction
of the conditions precedent set forth below:
 
(a)           the Borrower shall have duly executed and delivered to the Lender
this Agreement and any other Loan Documents to which it is a party;
 
(b)           the Borrower shall have delivered a duly executed Collateral
Access Agreement for each leased location where Inventory is located;
 
(c)           the Borrower shall have delivered (i) corporate resolutions,
incumbency certificates, certified organizational documents, good standing
certificates and similar documents, in form and substance reasonably
satisfactory to the Lender and (ii) the 2014-2015 business plan of the Borrower
(the “Business Plan”) approved by its Board of Directors in June 2014;
 
(d)           the Borrower shall have delivered UCC financing statements and any
notices or other documents or instruments in form satisfactory to the Lender
necessary to evidence and perfect the security interest in the Collateral
granted to the Lender hereunder;
 
 
5

--------------------------------------------------------------------------------

 
 
(e)           UCC and other Lien searches showing no existing security interests
in or Liens on the Collateral, together with such payoff documentation
reasonably acceptable to Lender as may be necessary to release any Liens on the
Collateral;
 
(f)           the Lender shall have received, in each case in form and substance
reasonably satisfactory to the Lender, evidence of casualty and liability
insurance covering the Borrower (with appropriate endorsements naming the Lender
as lender’s loss payee on all policies for casualty insurance and as additional
insured on all policies for liability insurance).
 
(g)           the Borrower shall have paid all reasonable out-of-pocket costs
and expenses of the Lender that have been invoiced, including without limitation
all reasonable fees and expenses of Hunton & Williams LLP relating to this
Agreement;
 
(h)           each representation or warranty by the Borrower contained herein
or in any other Loan Document shall be true and correct on and as of the Closing
Date;
 
(i)           no Default or Event of Default (i) shall have occurred and be
continuing, or (ii) could reasonably be expected or anticipated to result from
the Term Loan;
 
(j)           the making of the Term Loan shall not violate any requirement of
applicable law in any material respect and shall not be subject to any
injunction or stay; and
 
(k)           upon the filing of any financing statements, the Liens in favor of
the Lender shall have been duly perfected and shall constitute first priority
Liens, and the Collateral shall be free and clear of all Liens other than Liens
in favor of the Lender.
 
The request and acceptance by the Borrower of the proceeds of the Term Loan
shall be deemed to constitute, as of the date of such request or acceptance, a
representation and warranty by the Borrower that the conditions in this Section
8 have been satisfied.
 
9.           Conditions to All Term Loan Advances.  The Lender shall not be
obligated to make any Term Loan Advance unless each of the conditions precedent
set forth below have been satisfied:
 
(a)           the representations and warranties contained in this Agreement are
correct in all material respects on and as of such date, before and after giving
effect to the proposed Term Loan Advance as though made on and as of such date;
 
(b)           no Default or Event of Default (i) shall have occurred and be
continuing, or (ii) could reasonably be expected or anticipated to result from
such Term Loan Advance;
 
(c)           the making of such Term Loan Advance shall not violate any
requirement of applicable law in any material respect and shall not be subject
to any injunction or stay; and
 
(d)           after giving effect to any Term Loan Advance, the aggregate
outstanding principal amount of all Term Loan Advances shall not exceed the
Maximum Amount.
 
The request and acceptance by the Borrower of the proceeds of any Term Loan
Advance shall be deemed to constitute, as of the date of such request or
acceptance, (i) a representation and warranty by the Borrower that the
conditions in Section 9 have been satisfied and (ii) a reaffirmation by the
Borrower of the Borrower’s obligations set forth herein and in the other Loan
Documents.
 
 
6

--------------------------------------------------------------------------------

 
 
10.           Representations and Warranties.  The Borrower represents and
warrants to the Lender on the date hereof that:
 
(a)           The Borrower (i) is a corporation duly organized, validly existing
and in good standing under the laws of the State of Nevada, (ii) has full
corporate power and authority to own, lease and operate its properties and
assets and to carry on its business as presently conducted and (iii) is duly
qualified, authorized to do business and in good standing in each jurisdiction
in which the conduct of its business requires such qualification or
authorization, except to the extent that the failure to be so qualified or
authorized or be in good standing could not reasonably be expected to have a
Material Adverse Effect.
 
(b)           The Borrower has all necessary corporate power and authority to
enter into, and has taken all necessary corporate action to authorize the
execution, delivery and performance of, this Agreement and all of the
transactions contemplated herein.  This Agreement has been duly executed and
delivered by the Borrower and constitutes, and the other Loan Documents to which
the Borrower is a party when executed and delivered will constitute, the legal,
valid and binding obligations of the Borrower, enforceable against it in
accordance with their respective terms, except as may be limited by (i) the
effect of any applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally, (ii) the application of
general principles of equity (regardless of whether applied in a proceeding in
equity or at law) and (iii) any implied warranty of good faith and fair dealing.
 
(c)           Neither the execution and delivery by the Borrower of this
Agreement and the other Loan Documents, nor the performance by the Borrower of
its obligations hereunder or thereunder, results or will result in a breach of,
or constitutes or will constitute a default under (i) any term or provision of
the organizational documents of the Borrower, (ii) any law, rule, regulation,
order, judgment, writ, injunction, or decree of any court or governmental entity
having jurisdiction over the Borrower or the property of the Borrower or (iii)
any loan agreement, mortgage, deed of trust, security agreement or lease, or any
other material contract or instrument binding on or affecting the Borrower or
the property of the Borrower.
 
(d)           No judgments, orders, writs or decrees are outstanding against it,
nor is there now pending or, to the knowledge of a Responsible Officer of the
Borrower, any threatened litigation, contested claim, investigation,
arbitration, or governmental proceeding by or against the Borrower that
(i) individually or in the aggregate would reasonably be expected to have a
Material Adverse Effect or (ii) purports to affect the legality, validity or
enforceability of this Agreement, any other Loan Document or the consummation of
the transactions contemplated hereby or thereby.
 
(e)           The Borrower has good and marketable title to all of its
assets.  None of the Collateral is subject to any deed of trust, pledge, Lien,
conditional sale or other title retention agreement, security interest, lease,
charge or encumbrance (other than the Lien in favor of the Lender).
 
(f)           Neither any Loan Document nor any written statement furnished by
the Borrower, or to the knowledge of a Responsible Officer of the Borrower, by a
third person on behalf of the Borrower, in connection with this Agreement
(including, but not limited to, any financial statements) contains any untrue
statement of a material fact or omits a material fact of which the Borrower is
aware that is necessary to make the statements contained therein or herein not
misleading.  There is no fact of which the Borrower is aware that the Borrower
has not disclosed in writing to the Lender that materially affects adversely the
properties, business, profits or condition (financial or otherwise, but
excluding general economic and real estate market conditions) of the Borrower or
the ability of the Borrower to perform its obligations under the Loan Documents.
 
(g)           Since March 31, 2014, no material adverse change has occurred in
(i) the business, operations, results of operations, assets, liabilities or
financial condition of the Borrower, (ii) the ability of the Borrower to perform
its obligations under the Loan Documents or (iii) the ability of the Lender to
enforce the Loan Documents and obligations of the Borrower thereunder.
 
 
7

--------------------------------------------------------------------------------

 
 
11.           Affirmative Covenants.  The Borrower covenants that for so long as
this Agreement is outstanding:
 
(a)           The Borrower shall comply in all material respects with all
applicable federal, state and local laws, ordinances, regulations and
restrictive covenants relating to the Borrower’s businesses and operations.
 
(b)           The Borrower shall maintain its corporate existence and the right
to carry on its business and duly procure all necessary renewals and extensions
thereof and maintain, preserve and renew all rights, powers, privileges and
franchises and conduct its business in the usual and ordinary course; provided,
that the Borrower shall not be required to maintain, preserve or renew any such
rights, powers, privileges or franchises that are immaterial to the business of
the Borrower and if the Borrower reasonably determines that the preservation
thereof is no longer desirable in the conduct of the Borrower’s business.
 
(c)           The Borrower shall use the proceeds of the Term Loan solely for
the purposes described in Section 3 of this Agreement.
 
(d)           The Borrower shall maintain with financially sound and reputable
independent insurers, insurance with respect to its assets and business against
loss or damage of the kinds customarily insured against by Persons engaged in
the same or similar business, of such types and in such amounts as are
customarily carried under similar circumstances by such other Persons.
 
(e)           The Borrower shall furnish to the Lender:
 
(i)  
promptly after any Responsible Officer becoming aware of the occurrence of any
Default or Event of Default (but in any event within three Business Days
thereafter), a certificate of a Responsible Officer setting forth the details
thereof and the action that the Borrower is taking or proposes to take with
respect thereto;

(ii)  
promptly after any Responsible Officer becoming aware of any event or occurrence
that could reasonably be expected to have a Material Adverse Effect (but in any
event within three Business Days thereafter), a certificate of a Responsible
Officer setting forth the details thereof and the action that the Borrower is
taking or proposes to take with respect thereto;

(iii)  
promptly upon request, such additional information regarding the financial
position or business (including with respect to environmental matters) of the
Borrower as the Lender may reasonably request from time to time; and

(iv)  
promptly provide notice of any material adverse change in the business or
deviation from the Business Plan.

 
12.           Negative Covenants.  The Borrower covenants that for so long as
this Agreement is outstanding:
 
(a)           The Borrower shall not create, assume, incur or suffer to be
created, assumed, incurred or to exist any Lien upon the Collateral (or any part
thereof).  The Borrower shall not sell, convey, transfer, dispose or permit any
sale, conveyance, transfer or disposition of its assets or any interest therein
by operation of law or otherwise, other than sales, conveyances, transfers or
dispositions of (i) inventory in the ordinary course of business or (ii) used,
worn-out or surplus equipment.
 
(b)           The Borrower shall not create, incur, assume or suffer to exist
any indebtedness of the Borrower for borrowed money or guarantee the obligations
of any Person, except (i) indebtedness under this Agreement and the other Loan
Documents, (ii) indebtedness existing on the Closing Date as set forth on
Schedule 12 hereto and (iii) current trade accounts payable under normal trade
terms and which arise in the ordinary course of business.
 
 
8

--------------------------------------------------------------------------------

 
 
13.           Events of Default.  Each of the following shall constitute an
“Event of Default” under this Agreement:
 
(a)           Failure to Pay Principal.  The Borrower shall default in any
payment of the principal amount of the Term Loan when and as due hereunder;
 
(b)           Other Payment Default.  The Borrower shall default in the payment
of interest on the Term Loan or any other payment obligation under this
Agreement after the same becomes due hereunder and such default shall continue
unremedied for three days;
 
(c)           Failure to Observe Other Covenants.  The Borrower shall (i) fail
to perform or observe any agreement, covenant, condition, provision or term
contained in Sections 11(b), 11(c) or 12 or (ii) fail to perform or observe any
other term, covenant, warranty or agreement contained (or incorporated by
reference) herein or in any other Loan Document and such failure shall continue
for a period of 30 days after the earlier to occur of (i) the date upon which a
Responsible Officer of the Borrower has actual knowledge of such default and
(ii) the date upon which written notice thereof is given to Borrower by the
Lender;
 
(d)           Representations and Warranties.  Any representation or warranty of
the Borrower contained herein on in any other Loan Document shall prove to have
been untrue in any material respect when made;
 
(e)           Voluntary Bankruptcy.  The Borrower makes an assignment for the
benefit of creditors, files a petition in bankruptcy, petitions or applies to
any tribunal for any receiver or any trustee of the Borrower or any substantial
part of the property of the Borrower or commences any proceeding relating to the
Borrower under any reorganization, arrangement, composition, readjustment,
liquidation or dissolution law or statute of any jurisdiction, whether in effect
now or after this Agreement is executed;
 
(f)           Involuntary Bankruptcy.  If, within 60 days after the filing of a
bankruptcy petition or the commencement of any proceeding against the Borrower
seeking any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any present or future statute, law or
regulation, the proceeding shall not have been dismissed, or, if within 30 days
after the appointment, without the consent or acquiescence of the Borrower, of
any trustee, receiver or liquidator of the Borrower or all or any substantial
part of the properties of the Borrower, the appointment shall not have been
vacated;
 
(g)           Dissolution.  Any action is taken that is intended to result, or
results, in the dissolution, liquidation or termination of the existence of the
Borrower;
 
(h)           Cross-Default.  The Borrower shall fail to pay any principal of
any indebtedness owed by the Borrower (excluding the indebtedness of the
Borrower hereunder) that is outstanding in a principal amount of $250,000 or
more in the aggregate, or any interest or premium thereon, when the same becomes
due and payable (whether by scheduled maturity, required prepayment,
acceleration demand or otherwise), and such failure continues after the
applicable grace period, if any, specified in the agreement or instrument
relating to such indebtedness; any other event occurs or condition exists under
any agreement or instrument relating to any such indebtedness and continues
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such indebtedness; or any such
indebtedness is declared to be due and payable or is required to be prepaid,
redeemed, purchased or defeased (other than by a regularly scheduled required
prepayment, redemption, purchase or defeasance), or an offer to prepay, redeem,
purchase or defease such indebtedness is required to be made, in each case
before the stated maturity thereof; or
 
 
9

--------------------------------------------------------------------------------

 
 
(i)           Judgments.  Any judgment or order for the payment of money in
excess of $250,000 is rendered against the Borrower by a court of competent
jurisdiction, and either (i) enforcement proceedings are commenced by any
creditor upon such judgment or order or (ii) there is any period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, is not in effect, unless such
judgment or order has been vacated, satisfied, dismissed, or bonded pending
appeal or, in the case of a judgment or order the entire amount of which is
covered by insurance (subject to applicable deductibles), is the subject of a
binding agreement with the plaintiff and the insurer covering payment therefor.
 
14.           Remedies Upon Default.
 
(a)           Upon the occurrence of an Event of Default and during the
continuation thereof, the Lender may declare the Term Loan to be due and payable
(provided that upon the occurrence of any Event of Default described in Section
13(e) or 13(f) of this Agreement, no such declaration shall be necessary and the
acceleration hereinafter described shall occur automatically), whereupon the
maturity of the then unpaid balance of the Term Loan shall be accelerated and
the same and all interest accrued thereon shall forthwith become due and payable
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived, anything contained herein or in the other Loan
Documents to the contrary notwithstanding, and the Lender may exercise and shall
have any and all rights and remedies available under applicable law and the Loan
Documents, including with respect to the Collateral.
 
(b)           No right or remedy herein conferred upon the Lender is intended to
be exclusive of any other right or remedy contained herein or in any instrument
or document delivered in connection with or pursuant to this Agreement, and
every such right or remedy contained herein and therein or now or hereafter
existing at law or in equity or by statute, or otherwise may be exercised
separately or in any combination.
 
(c)           No course of dealing between the Borrower, on the one hand, and
the Lender, on the other hand, or any failure or delay on the Lender’s part in
exercising any rights or remedies hereunder or under any Loan Document shall
operate as a waiver of any rights or remedies of such parties and no single or
partial exercise of any rights or remedies hereunder or thereunder shall operate
as a waiver or preclude the exercise of any other rights or remedies hereunder
or thereunder.
 
15.           Extensions; Amendments; Waivers.  No amendment or waiver of any
provision of this Agreement or any other Loan Document, or consent to any
departure by the Borrower therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Borrower and the Lender, and then
such amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.
 
16.           Indemnification.  The Borrower agrees to indemnify and save the
Lender and its officers, directors, employees, advisors and agents harmless
from, and compensate the Lender and its officers, directors, employees, advisors
and agents for, any and all losses, liabilities, claims, damages and expenses
incurred by the Lender and its officers, directors, employees, advisors and
agents with respect to, resulting from or in connection with any of the
transactions contemplated by this Agreement, including, without limitation, the
Borrower’s use of the Term Loan hereunder, except, to the extent that any
losses, liabilities, claims, damages and expenses are determined by a final
non-appealable decision of a court of competent jurisdiction to have resulted
from such indemnified party’s gross negligence or willful misconduct.  This
agreement by the Borrower to indemnify and defend the Lender and its officers,
directors, employees, advisors and agents will survive the payment in full of
the Term Loan and the termination of this Agreement.  The Borrower shall pay all
reasonable out-of-pocket expenses incurred by the Lender (including the fees,
charges and disbursements of any outside counsel), in connection with the
preparation and execution of this agreement and the enforcement or protection of
its rights under this Section 16.
 
 
10

--------------------------------------------------------------------------------

 
 
17.           Notices.  All notices, requests, demands, waivers and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if (i) delivered
personally, (ii) mailed, certified or registered mail with postage prepaid,
(iii) sent by next-day or overnight mail or delivery or (iv) sent by fax, as
follows:
 
if to the Borrower,
 
AeroGrow International, Inc.
6075 Longbow Drive, Suite 200
Boulder, CO
Fax:              (303) 350-4770
Telephone: (303) 350-4770
Attention:   Grey Gibbs, Chief Financial Officer
 
if to the Lender,
 
SMG Growing Media, Inc.
14111 Scottslawn Road
Marysville, OH 43041
Fax:  (937) 578-5078
Telephone: (937) 578-5970
Attention:  Ivan C. Smith, Executive Vice President and Secretary
 
or, in each case, at such other address as may be specified in writing to the
other parties hereto.
 
All such notices, requests, demands, waivers and other communications shall be
deemed to have been received (i) if by personal delivery, on the day after such
delivery, (ii) if by certified or registered mail, on the third Business Day
after the mailing thereof, (iii) if by next-day or overnight mail or delivery,
on the day delivered or (iv) if by fax on the next day following the day on
which such fax was sent, provided that a copy is also sent by certified or
registered mail or by next-day or overnight mail or delivery.  Notices delivered
through electronic communications to the extent provided in the following
paragraph, shall be effective as provided in said paragraph.
 
Notices and other communications to the Lender hereunder may be delivered or
furnished by electronic communication (including e-mail) pursuant to procedures
approved by the Lender.  Unless the Lender otherwise prescribes, notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.
 
18.           Expenses.
 
(a)           The Borrower shall pay all reasonable out-of-pocket costs and
expenses of the Lender (including reasonable fees and expenses of counsel) in
connection with (i) the preparation, execution and delivery of this Agreement
and the other Loan Documents and (ii) the administration (after the execution
hereof and including advice of counsel for the Lender as to the rights and
duties of the Lender with respect thereto) of, and in connection with, the
preparation, execution and delivery of, recording or filing of, preservation of
rights under, enforcement of, and, after a Default, refinancing, renegotiation
or restructuring of, this Agreement and the other Loan Documents, and any
amendment, waiver or consent relating thereto (including, but not limited to,
after an Event of Default has occurred and is continuing, the reasonable fees
and disbursements of counsel for the Lender for such purposes) and, in each
case, promptly reimburse the Lender within five Business Days after presentation
of an invoice in reasonable detail for all amounts expended, advanced, or
incurred by the Lender to satisfy any obligation of the Borrower under this
Agreement or any other Loan Document.
 
 
11

--------------------------------------------------------------------------------

 
 
(b)           The agreements in this Section 18 shall survive the termination of
this Agreement and repayment of the Term Loan and all other amounts payable
hereunder.
 
19.           Severability.  If any provision, including any phrase, sentence,
clause, section or subsection, of this Agreement is invalid, inoperative or
unenforceable for any reason, such circumstances shall not have the effect of
rendering such provisions in question invalid, inoperative or unenforceable in
any other case or circumstance, or of rendering any other provision herein
contained invalid, inoperative, or unenforceable to any extent whatsoever.  Any
provision of this Agreement held invalid, inoperative, or unenforceable only in
part or degree will remain in full force and effect to the extent not held
invalid, inoperative, or unenforceable.
 
20.           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the Borrower and the Lender, and their respective
successors and permitted assigns.  The Borrower may not assign or delegate its
obligations hereunder without the prior written consent of the Lender, which
consent may be withheld in the Lender’s sole discretion.  The Lender may assign
its obligations and the full amount of the Term Loan hereunder.
 
21.           Offset.  If an Event of Default occurs hereunder, then the Lender
shall have the right to offset any amounts due hereunder against any amounts now
or hereafter due from the Lender to the Borrower.
 
22.           Governing Law, Submission to Jurisdiction, etc.
 
(a)           This Agreement shall be governed by and construed in accordance
with the laws of the State of Ohio, as applied to contracts entered into and to
be performed in Ohio.
 
(b)           The Parties hereby irrevocably consent and agree that any legal
action, suit or proceeding arising out of or in any way in connection with this
Agreement may be instituted or brought in the United States District Court for
the Southern District of Ohio.  The Parties hereby irrevocably consent and
submit to, for themselves and in respect of their property, generally and
unconditionally, the jurisdiction of such Court, and to all proceedings in such
Court.  Further, the Parties irrevocably consent to actual receipt of any
summons and/or legal process at their respective addresses as set forth in this
Agreement as constituting in every respect sufficient and effective service of
process in any such legal action or proceeding.  The Parties further agree that
final judgment in any such legal action, suit or proceeding shall be conclusive
and may be enforced in any other jurisdiction, whether within or outside the
United States of America, by suit under judgment, a certified or exemplified
copy of which will be conclusive evidence of the fact and the amount of the
liability.
 
(c)           The Borrower irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in paragraph (b) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
 
(d)           Each party hereto irrevocably consents to service of process in
the manner provided for notices in Section 17 of this Agreement (other than the
provisions in Section 17 permitting notices to be delivered by electronic
communications).  Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by applicable law.
 
 
12

--------------------------------------------------------------------------------

 
 
23.           Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
24.           Counterparts; Integration; Effectiveness; Electronic
Execution. This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement and the other Loan Documents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
 
[SIGNATURES ON FOLLOWING PAGE]
 
 
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective duly authorized representatives as of the day and year first
above written.
 
 
BORROWER:
 
 
AEROGROW INTERNATIONAL, INC.
 
By: _________________________________
 
Name: _______________________________
 
Title: _______________________________
 


 
LENDER:
 
SMG GROWING MEDIA, INC.
 
By: _________________________________
 
Name: _______________________________
 
Title: _______________________________
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Form of Notice of Borrowing
 
Date:  ___________ ___, 2014
 
 
To:
SMG Growing Media, Inc., as the Lender under that certain Term Loan and Security
Agreement dated as of July ___, 2014 (as extended, renewed, amended or restated
from time to time, the “Loan Agreement”), by and between the Lender and AeroGrow
International, Inc. (the “Borrower”)

 
Ladies and Gentlemen:
 
The undersigned, the Borrower, refers to the Loan Agreement, the terms defined
therein being used herein as therein defined, and hereby gives you notice
irrevocably, pursuant to Section 2(b) of the Loan Agreement, of the proposed
Term Loan Advance specified below:
 
                 1.The Business Day of the proposed Term Loan Advance is
___________, ____.
 
                 2.The aggregate amount of the proposed Term Loan Advance is
$______________.
 
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Term Loan Advance,
before and after giving effect thereto and to the application of the proceeds
therefrom:
 
(a)           the representations and warranties contained in the Loan Agreement
are correct in all material respects on and as of such date, before and after
giving effect to the proposed Term Loan Advance as though made on and as of such
date;
 
(b)           the proceeds of the Term Loan Advance will be used solely for the
purposes described in Section 3 of the Loan Agreement; and
 
(c)           all other conditions set forth in Section 9 of the Loan Agreement
have been satisfied as of the date hereof.
 
 
AeroGrow International, Inc.
 
 
By                                                                            
 
Name
 
Title
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 7
 
Collateral Locations
 


2201 Lakeview Road
Mexico, MO 65265
Landlord: Cagney Global (previously dba Wilderness Logistics Solutions, Inc.)
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 12
 
Indebtedness
 
None
 






 


 
 

--------------------------------------------------------------------------------

 
 